Case 2:20-cv-00764-SPC-NPM Document 3 Filed 10/02/20 Page 1 of 1 PagelD 26

UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA

 

William Davis Boyer, a man, PLAINTIFF

Vs. CIVIL RIGHTS COMPLAINT
(42 U.S.C §1983, §1985)
NO. 2:20 CV 764 FTM 38 NPM

 

Zachary M. Gill, et al

MOTION FOR LOGIN AND PASSWORD FOR ELECTRONIC FILING

COMES NOW pro-se PLAINTIFF William D. Boyer in this case, who has been informed that,
though the Court’s website instructs pro-se plaintiffs to upload documents to be filed with the Court into
the CM/ECF system, PLAINTIFF still needs to obtain login and password clearance.

WHEREFORE PLAINTIFF moves this Honorable Court to enter an ORDER to:

1) allow Plaintiff to file and receive all court documents via electronic means,

2) issue Plaintiff the necessary login and password information/credentials,

3) provide notification of documents filed in this case to Plaintiffs email address listed as

wboyercourtmail@use.startmail.com.

Respectfully submitted by PLAINTIFF this 2™ day of October, 2020.

Nt QL, 4~

William Davis Boyer,  AINTIFE
